DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 - 8) in the reply filed on 9/30/2022 is acknowledged.
Claims 9 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2022.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 is objected to because the article “a” should be inserted before “matrix” in line 3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Those of ordinary skill in the art would not understand the processing steps that the claims attempt to require. Examiner suggests re-writing the claims using plain language. 
Claims 1, 2, and 8 are indefinite because the term “low-noise signal” is a relative term which renders the claims indefinite. The term is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what level of noise in the signal would be considered to be “low” versus being considered to be for example, ‘medium’ or ‘high.’ For the purposes of examination, any signal processing unit that performs processing as recited will be interpreted as meeting the claim.
Claims 1, 3, and 4 are indefinite because there is unclear antecedent basis for “the respective optical receivers” (line 6 of claim 1; last line of claim 3; line 2 of claim 4). The optical receivers have not been set forth as being “respective.” It is unclear what the optical receivers must respectively correspond to. Examiner suggests amending the claim to clarify what the optical receivers respectively correspond to.
Claims 2, 3, 5, and 6 are indefinite because there is unclear antecedent basis for “the respective detection signals” (line 3 of claim 2; line 5 of claim 3; lines 7 - 8 of claim 5; line 4 of claim 6). The detection signals have not been set forth as being “respective.” It is unclear what the detection signals must respectively correspond to. Examiner suggests amending the claim to clarify what the detection signals respectively correspond to.
Claims 3, 5, and 6 are indefinite because there is unclear antecedent basis for “the respective first correction signals” (line 2 of claim 3; line 5 of claim 5; line 2 of claim 6). The first correction signals have not been set forth as being “respective.” It is unclear what the first correction signals must respectively correspond to. Examiner suggests amending the claim to clarify what the first correction signals respectively correspond to.
Claims 3 and 5 are indefinite because there is unclear antecedent basis for “the detection signal” (line 3 of claim 3; last line of claim 5). The claims have recited a plurality of “detection signals,” rather than a single detection signal that may be unambiguously referred to as “the detection signal.” It is unclear what signal is being referred to. 
Claim 3 is indefinite because there is insufficient antecedent basis for “the one optical receiver” (line 4). No optical receiver has been set forth as being “the one” optical receiver. It is unclear which optical receiver is being referred to. 
Claim 5 is indefinite because there is unclear antecedent basis for “the optical receiver” (last two line). The claims have recited a plurality of “optical receivers,” and have not set forth a specific optical receiver from which “the detection signal has been obtained.” It is unclear which optical receiver is being referred to. 
Claim 6 is indefinite because there is insufficient antecedent basis for “the three or more second correction signals” (line 3). While claim 5 has recited “respective second correction signals,” claim 6 does not depend from claim 5. It is unclear what signals are being referred to.
Claims 7 and 8 are indefinite by virtue of dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 2016/0058300, of record).
Regarding claim 1, Yoon shows a bio-optical measuring apparatus comprising: 
a light source (laser diode 710, [0105] and fig. 7) that emits coherent light; 
three or more optical receivers (photodiodes 721 - 724, [0105] and fig. 7) that receive reflected light from a living body, of light outputted from the light source toward the living body; and 
a signal processing unit that obtains a low-noise signal, by performing averaging (controller 130 calculates average intensity value, [0151) processing based on detection signals outputted from the optical receivers in response to reception of the reflected light.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Sato et al. (US 2019/0293557).
Regarding claim 8, Yoon discloses the claimed invention substantially as noted above. 
Yoon fails to show that the signal processing unit calculates a blood flow rate on a basis of a beat signal that is included in the low-noise signal and generated by a laser Doppler.
Sato discloses a measuring apparatus. Sato teaches a signal processing unit that calculates a blood flow rate on a basis of a beat signal (beat signal, [0023]) that is included in a low-noise signal and generated by a laser Doppler (laser Doppler blood-flowmetry, [0032]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Yoon to have the signal processing unit calculate a blood flow rate on a basis of a beat signal that is included in the low-noise signal and generated by a laser Doppler, as taught by Sato, in order to determine the blood flow rate of a user. 
Examiner notes that applicant admits at least in [0002] of the published instant specification that such calculations are conventional in the art (“technology has already been commercially available as a measuring instrument. The laser Doppler blood-flowmeter is disclosed in PTLs 1 to 3, for example.”)

Allowable Subject Matter
Claims 2 - 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either singly or in combination, fails to teach or reasonably suggest “generating, on a basis of the respective detection signals, first correction signals in which in-phase noise has been reduced and a number of which is larger than half of a number of the optical receivers, and by performing the averaging processing using the plurality of generated first correction signals,” as recited in claim 2. Claims 3 - 7 depend from claim 2 and would be allowable by virtue of dependency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793